Citation Nr: 9920803	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1959 and from August 1959 to August 1969.  He additionally 
performed active duty for training in July 1974, August 1974, 
from April 1976 to June 1976, in February 1977 and March 
1977, from June 1979 to August 1979, and from October 1979 to 
April 1980.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied reopening the claim for service 
connection of diabetes mellitus.  A timely administrative 
appeal was perfected with respect to this issue.  

By a March 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran appealed to the Court.  In an Order, dated on 
November 25, 1998, the Court vacated the Board's decision of 
March 1998, and this matter was remanded to the Board for 
proceedings consistent with the Court's Order and the 
appellant's unopposed Motion for Remand based on the holding 
in Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
Copies of the Court Order and the Motion for Remand have been 
placed in the claims folder.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 

The veteran's claims folder was lost and extensive attempts 
to locate the claims folder were unsuccessful.  Some parts of 
the claims folder, such as the rating action that originally 
denied service connection for diabetes, are not available for 
review.  Accordingly, the Board will use the best evidence 
available, such as later documents that cite or describe 
missing evidence.  

The Board observes that service connection for diabetes 
mellitus has not been established.  Nevertheless, in May 
1999, the veteran, through his representative, raised the 
issue of entitlement to service connection for diabetic 
macular edema of the eyes on a secondary basis.  This issue 
is not in appellate status and is referred to the RO for 
development consistent with the outcome of the Board's 
remand. 


FINDINGS OF FACT

1. The RO originally denied service connection for diabetes 
mellitus in September 1981 on the basis that diabetes 
mellitus was not shown in-service or within the one year 
presumptive period following discharge from active 
military service.  The veteran did not appeal the rating 
decision.  

2. By a March 1993 rating decision, the RO denied reopening 
the claim for service connection based on the fact that 
new and material evidence had not been presented to 
establish the onset of diabetes mellitus in-service or 
within the one year presumptive period following discharge 
from service.  The veteran was provided notice of the 
adverse decision and notice of his appeal rights.  The 
veteran did not appeal the rating decision.  The decision 
became final in March 1994.

3. Evidence added to the record since the March 1993 RO 
decision includes private medical records and the 
veteran's personal statements. 

4. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's currently diagnosed diabetes mellitus had its 
onset in-service or within the one-year presumptive period 
following active duty service, and is so significant that 
it must be considered to fairly decide the merits of the 
claim.  

5. The claim of entitlement to service connection for 
diabetes mellitus is supported by competent evidence 
showing that the claim is plausible.  


CONCLUSIONS OF LAW

1. The evidence received since the March 1993 RO 
determination denying service connection for diabetes 
mellitus, which has become final, is new and material, and 
the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1998).  

2. The claim of entitlement to service connection for 
diabetes mellitus is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims folder has been lost, and the RO has 
made repeated and exhaustive attempts to find the folder.  In 
the absence of the complete original claims folder, the Board 
will utilize the evidence available for review.  

The Court, in Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), considered a situation similar to the one at issue.  
In that case, the Board was forced to rely on the facts as 
recorded in prior Board decisions, as the initial claims 
folder was lost.  The Court held that, given the 
circumstances in the instant case, a presumption of 
regularity must be applied as to the prior actions, and as 
further action to obtain lost records would be futile, 
further development would not be required. 

In view of the fact that the Court afforded the prior actions 
the presumption of regularity, the Board must consider the 
previous rating decisions.  In a February 1993 letter, 
reference was made to a September 1981 decision (the original 
rating action is not available for review), which denied 
service connection for diabetes mellitus because there was no 
evidence of diabetes mellitus in service or within the one-
year presumptive period.  The RO also noted that the veteran 
had a one-year period to appeal or disagree with that 
determination, and that the time period had expired.  

In that letter, the RO indicated that they had considered a 
report from Fort Leavenworth pharmacy in December 1992, along 
with the veteran's December 1992 statement and the service 
medical records.  However, this evidence was not held to be 
new and material to warrant reopening his claim.  It was 
further noted that the service medical records were not new 
evidence because they were considered in the September 1981 
rating action.  

In a March 1993 rating action, the RO considered the 
veteran's request to reopen his claim for service connection 
for diabetes mellitus.  Considered in this rating action was 
a report of psychiatric examination conducted in January 1993 
by Dr. Navato, after a family tragedy.  It was noted that the 
veteran was taking insulin, and was on a diabetic diet.  The 
veteran also reported that he had a penile implant in the 
late 70's due to complications of diabetes mellitus.  No 
conclusions were reached with regard to the inception of the 
veteran's diabetes.  

Also considered was a statement from the Chief of Urology 
Services at a military facility, dated in April 1990, who 
indicated that the veteran was seen in January 1990.  At that 
time, a history of hematuria was documented.  An ultrasound 
of the kidneys revealed no renal masses and an incidental 
finding of gallstones.  A urethroscopy conducted in March 
1990 also could find no reason of the hematuria.  

Finally considered was a statement from the Chief of the 
Community Operations Division at the White Sands Missile 
Range, who indicated that during the period from November 
1989 to February 1991, the veteran experienced great 
difficulty maintaining his diabetic health.  He required 
outpatient treatment, and had to be absent from work at least 
four times per month.  His absences reflected on his ability 
to perform at an optimum.

The RO concluded that the cited evidence showed the earliest 
evidence of diabetes mellitus was in 1989.  Accordingly, the 
RO found that the veteran had not presented new and material 
evidence to reopen a claim for entitlement to service 
connection for diabetes mellitus.  The veteran was informed 
of this decision, but did not develop the case for appeal.  
As a result, the March 1993 rating decision is considered 
final for purposes of this claim.  38 U.S.C.A. § 7105(a) and 
(d)(3); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998); see also 
Roy v. Brown, 5 Vet. App. 554, 555-56 (1993); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Additional evidence associated with the claims file 
subsequent to the March 1993 RO decision that denied 
reopening the claim for service connection based on the fact 
that new and material evidence had not been presented 
establishing the onset of diabetes mellitus in-service or 
within the one year period following active duty service 
includes the following: 

Willard H. Cook, M.D., stated in a letter dated in June 1979 
that he first treated the veteran in June 1978 for poorly 
controlled diabetes, which had since responded to anti-
diabetic medication.  The veteran's medication had been 
gradually decreased and was discontinued completely five days 
prior to the statement.  Dr. Cook noted that the veteran's 
blood sugar was well controlled at that time.  

Burton M. Berkson, M.D., stated in a letter dated in March 
1990 that the veteran had a history of diabetes mellitus and 
urinary symptoms.  The veteran was under a great deal of 
stress, and would benefit physically and mentally from a 
position with a lower stress level.

The private medical records of Dr. Plummer for the period of 
November 1994 to August 1995 reflect elevated blood sugar 
levels and that the veteran requested that he be taken off an 
insulin regimen which was later resumed.  No conclusions were 
reached with regard to the etiology of the diabetes.  

Evidence submitted to be considered in conjunction with the 
Court's remand includes the following:

The September 1998 medical opinion of Dr. Lodewick of the 
Diabetes Care Center reflects that he reviewed the Board's 
March 199[8] decision.  The physician noted that he reviewed 
a report of medical history dated in July 1959, the report of 
medical examination of August 1979, as well as numerous 
medical records and laboratory data from 1992 to 1995.  He 
also reviewed the medical records of Dr. Koehn dated in 1998, 
the letter from Dr. Berkson dated in March 1990, and the 
March 1993 RO decision.  Based on his clinical experience in 
treating persons with diabetes mellitus, Dr. Lodewick opined 
that the veteran suffered with diabetes for a very long 
period of time, well before he was released from active duty.  
He referred to medical treatises to support his conclusions.  
He adds that the diabetes no doubt had been present for some 
time before the penile implant was inserted in [the late 
1970's] for impotence.  From his follow-up history, it is 
quite evident that this was a complication of diabetes.  
Further, he adds that the veteran may very well have had 
diabetes in 1968 or 1969 while in Saigon when he was 
evaluated for symptoms of sweats, nervousness, dizziness, dry 
mouth, and dim vision (these could very well have been 
symptoms of uncontrolled diabetes and the only way to 
document it would have been to do a blood sugar).  Dr. 
Lodewick notes that a blood sugar was not done at that time.  

A March 1999 medical statement from Dr. Mainster of the 
University of Kansas Medical Center reflects that the veteran 
has had a history of diabetes mellitus for the past 25 years.  
The record refers to a diagnosis of clinically significant 
diabetic macular edema in each eye.  

A May 1999 medical statement from Dr. Koehn reflects that the 
veteran had been under his treatment since February 1998 for 
Type II diabetes mellitus, hyperlipidemia, and 
hypothyroidism.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  Active military, naval and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(24) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.6(a) (1998); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Service connection may be granted on a presumptive 
basis for certain diseases, including diabetes mellitus, if 
the disability becomes manifest to a compensable degree 
within one year after separation for service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

The determinative issue is whether the diabetes mellitus had 
its onset in-service or during the one year presumptive 
period following active military service.  For the purposes 
of new and material evidence, there must be the submission of 
additional evidence that is not cumulative of any evidence 
already submitted and it must be material to whether diabetes 
mellitus was incurred in or aggravated by military service. 

As noted, the veteran's complete claims folder is unavailable 
for review.  However, the medical statement of Dr. Lodewick 
is not only new but also material to the veteran's claim.  
Based on a review of certain service medical records and 
other medical evidence in the claims file to include the most 
recent rating actions, Dr. Lodewick opined that the veteran's 
diabetes mellitus had its onset while on active duty.  He 
remarked that while the earliest record of diabetes was in 
1979, it was likely that the veteran was diabetic in 1968 
while in Saigon.  This new evidence bears directly and 
substantially upon the subject matter now under 
consideration, whether the veteran's diabetes mellitus had 
its onset in-service or within the one year presumptive 
period following active military service.  The Board finds 
that this evidence is so significant that it must be 
considered to fairly decide the merits of his claim.  Based 
on the above discussion, the Board concludes that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection diabetes mellitus.  As such, the 
Board need not address whether the other pieces of additional 
evidence constitute new and material evidence as the claim of 
entitlement to service connection for diabetes mellitus 
warrants reopening based on Dr. Lodewick's statement standing 
alone.  Therefore, the claim is re-opened.  

Since the veteran has submitted 1) a medical diagnosis of a 
current disability; 2) medical evidence of in-service 
incurrence of a disease; and 3) medical evidence of a causal 
nexus between military service and the current disability, 
the Board finds that the veteran has submitted a well-
grounded claim.  38 C.F.R. § 3.303 (1998); Mattern v. West, 
12 Vet. App. 222 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for diabetes mellitus.  The 
claim is well-grounded; and, to this extent, the appeal is 
granted.


REMAND

Since the claim of entitlement to service connection for 
diabetes mellitus has been reopened and determined to be 
well-grounded, the VA's duty to assist has been triggered.  
38 U.S.C.A. § 5107; Winters and Elkins, both supra.  The 
Board may proceed to evaluate the merits of the claim only 
after it has fulfilled the duty to assist which encompasses 
obtaining medical records and conducting medical examinations 
where indicated by the facts and circumstances of an 
individual case.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In statements dated in March and October 1995, the veteran 
reported that he was evaluated on several occasions for cold 
sweat, nervousness, dry mouth, dizziness, and dim vision 
while serving in Vietnam from April 1966 through July 1969, 
which he relates to diabetes.  The veteran's periods of 
active duty were essentially from March 1951 to August 1969.  
The service medical records from that period of service are 
incomplete.  However, it was noted that Dr. Lodewick reviewed 
the claims file which included a service medical record dated 
in 1959 to conclude that the veteran may have had diabetes in 
1968 or 1969 while stationed in Saigon.  The July 1959 
service medical record is not available for consideration by 
the Board in adjudicating this matter and may be material to 
the outcome.  Therefore, in the Board's judgment further 
development is required prior to the adjudication of this 
claim.  

The Board feels that the veteran should be afforded a VA 
examination to determine the etiology of the diabetes 
mellitus.  Specifically, whether the diabetes mellitus had 
its onset in-service and has continued to the present time.  
38 C.F.R. § 3.303 (1998); Savage v. Gober, 10 Vet. App. 488 
(1997) (application of chronicity or continuity of 
symptomatology).  

In light of the procedural posture of the claim, the veteran 
is free to submit additional evidence and argument relevant 
to this claim on remand.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide copies of any service medical 
records that may be in his possession, 
specifically, those submitted to Dr. 
Lodewick for use in drafting his 
opinion.  These records should be 
associated with the claims folder.  
Failures to respond should be noted in 
writing and also associated with the 
claims folder. 

2. The RO should make a specific effort 
to obtain any additional service 
medical records or morning reports 
from any available source, including 
the National Personnel Records Center.  
The RO's attention is directed to any 
sick call records for treatment of 
nausea, nervousness, sweats, 
dizziness, or dry mouth.  Any records 
obtained by the RO should be 
incorporated into the claims folder.  
If the search is unproductive, the RO 
should indicate so in its decision.  

3. The RO should schedule the veteran for 
a comprehensive VA endocrine 
examination (diabetic examination) to 
determine the nature and etiology of 
the diabetes mellitus.  All indicated 
tests, studies, and X-rays should be 
undertaken.  It is imperative that the 
claims folder be made available for 
use by the examiner so that the 
veteran's medical history can be 
reviewed.  The examiner is 
specifically directed to review the 
medical statement of Dr. Lodewick.  
Based on the findings from the 
examination, and review of the 
veteran's entire medical record (as 
contained in the claims file), the 
examiner is requested to provide an 
opinion as to the following: Whether 
it is as least as likely as not that 
the diabetes mellitus had its onset in 
service, or is it etiologically 
related to any incident of service?  
If so, the examiner is to document 
what current disabilities which are 
present that are likely related to the 
veteran's diabetes.  The complete 
rationale for any opinion expressed 
should be provided.  

4. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the report does not include 
sufficient data or adequate responses 
to the specific opinions requested, 
the report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  

5. Thereafter, the RO should adjudicate, 
in light of the additional evidence, 
the claim for service connection for 
diabetes mellitus.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

